Citation Nr: 1234711	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status.  


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972 and from October 1973 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Manila, the Republic of the Philippines, which denied SMC for on the need for regular aid and attendance or housebound status.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case to afford the Veteran due process of law.  The record reflects that the Veteran's current representative has not been sent many procedural documents.  The Veteran completed a new power of attorney form in June 2011, appointing the representative listed on the cover page of this remand.  The RO sent October and November 2011 rating decisions with the correct representative.  

Inexplicably, the RO stopped using the correct representative thereafter.  

A March 2012 Supplemental Statement of the Case (SSOC) was sent without notice to any representative.  The RO also sent May 2012 notice of scheduling for a hearing before a travel section of the Board and certification of the appeal to the Board using the Veteran's prior representative instead of the correct representative.  

The RO was not alone in failing to notify the present representative.  The Board sent a June 2012 notice of receipt of the claims file and docketing to the Veteran without sending notice to the representative.  The Board must remand this case to provide the Veteran and his representative with a copy of the March 2012 SSOC and provide them with an opportunity to respond before certification of the appeal to the Board.  The Veteran must also be rescheduled for a hearing before the Board with adequate notice provided to him and his representative.

Accordingly, the case is REMANDED for the following action:

1.  Reissue the March 2012 SSOC, providing notice to the Veteran and his representative of record.  The Veteran and his representative should be allowed an opportunity to respond prior to certification of the appeal to the Board.  

2.  Reschedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO, and notify him and his representative of the scheduled hearing at the latest address of record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

